Citation Nr: 0528348	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-20 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from July 1954 to 
June 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.	The RO in April 1975 granted the veteran's claim of 
entitlement to a certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance and necessary adaptive equipment.  The 
financial assistance was evidently disbursed to the 
veteran and he purchased a vehicle that month.  At that 
time, special monthly compensation had been assigned 
based on the loss of use of a foot.  That award was 
subsequently terminated and the termination was upheld 
on appeal to the Board.

2.	The veteran does not have the loss or permanent loss of 
use of one or both feet, loss or permanent loss of one 
or both hands, due to a service-connected disability.

3.	The veteran currently has left knee ankylosis.


CONCLUSIONS OF LAW

1.	The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment 
are not met, and there is no legal entitlement to a 
second certificate of eligibility for financial 
assistance in acquiring an automobile or other 
conveyance and of basic entitlement to necessary 
adaptive equipment.  38 U.S.C.A. §§ 3901, 3902, 3903, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.808 (2005).
2.	Resolving doubt in the veteran's favor, the criteria for 
eligibility for financial assistance in the purchase of 
adaptive equipment only have been met.  38 C.F.R. 
§§ 3.102, 3.159, 3.808(b)(1)(iv) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In December 2003, the RO provided the appellant with 
correspondence essentially outlining the duty- to-assist 
requirements of the VCAA.  The RO issued a detailed May 2003 
statement of the case (SOC) and February 2005 supplemental 
statement of the case (SSOC) in which he and his 
representative were advised of all the pertinent laws and 
regulations, including those regarding eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
an increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2003 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§3.102 
and  3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

The Board notes that the 2001 and 2003 VA examination reports 
reflect the veteran's description of receiving Social 
Security Administration (SSA) disability benefits for 
approximately 25 years.  Where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  However, 
while the veteran's SSA records are not associated with the 
claims file, in light of the Board's decision herein, we 
believe that the veteran will not be harmed by considering 
his claim.  This matter is resolved on the basis of a showing 
of a specific degree of disablement and application of law.  
Nothing in the SSA records would alter the outcome reached in 
this case.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.	Factual Background

Service connection is currently in effect for generalized 
anxiety disorder, evaluated as 50 percent disabling; fracture 
of the left femur, evaluated as 30 percent disabling; 
fracture and fusion of the left knee, evaluated as 30 percent 
disabling, sciatica of the lumbar spine with degenerative 
disc disease, evaluated as 20 percent disabling; right 
shoulder capsulitis, associated with fracture and fusion of 
the left knee, evaluated as 20 percent disabling; status post 
head injury with concussion, and anal sphincter impairment, 
each evaluated as 20 disabling; scars of the right temporal 
parietal and frontal area and left knee, each evaluated as 10 
percent disabling; and right hip capsulitis associated with 
fracture and fusion of the left knee, assigned a 
noncompensable disability evaluation.  The veteran's combined 
disability evaluation is 90 percent and a total rating based 
upon individual unemployability due to service-connected 
disabilities is in effect from July 2002.

By way of background, the record reflects that in a January 
1971 rating decision, the RO granted a 40 percent rating for 
loss of use of the left foot secondary to fracture of the 
left femur and traumatic arthritis of the left knee.  At that 
time, special monthly compensation on account of the loss of 
use of one foot was granted.

In March 1975, the veteran filed an Application for 
Automobile or Other Conveyance (VA Form 21-4502).  The type 
of conveyance requested by the veteran was a truck, due to 
his service-connected loss of use of his left foot.  By 
letter issued in April 1975, VA granted an automobile 
allowance for the veteran to purchase the conveyance he 
requested.  He was advised that no person was entitled to 
receive more than one allowance toward the purchase of an 
automobile.  In a May 1975 letter to the veteran, the RO said 
records indicated he purchased a vehicle in April 1975.  At 
the time he was awarded special monthly compensation based on 
the loss of use of a foot. 

In a November 1975 rating decision, the RO reviewed the 
findings of a September 1975 VA examination, that included no 
foot drop and that the veteran did not use a cane.  The 
examiner said that the veteran had no loss of use of the left 
foot at the present.  The RO reduced the veteran's left femur 
fracture disability to 30 percent and terminated special 
monthly compensation at the end of January 1976.  The veteran 
appealed the RO's action.  A June 1976 Board decision upheld 
the RO's action.

In July 2001, the veteran filed a VA Form 21-4502.  The 
veteran noted that the conveyance he was applying for was a 
truck.  On item number 12 of the form, the veteran answered 
the question "HAVE YOU MADE A PREVIOUS APPLICATION FOR AN 
AUTOMOBILE OR OTHER CONVEYANCE?" by marking the box entitled 
"No." 

The evidence regarding the veteran's service-connected 
disabilities includes March 2001 examination reports.  The 
Board notes that these examinations were evidently conducted 
for the purpose of evaluating a claim for an increased 
rating, and done prior to the submission of the claim for 
automobile and adaptive equipment.  Therefore, they do not 
specifically address the criteria necessary for evaluating 
such a claim.  Nevertheless, the examination reports can 
provide insight as to the severity of the veteran's service-
connected disabilities in the year prior to his filing his 
claim.

The VA general medical examination report shows that the 
veteran walked with a limping gait and a cane.  He had 
ankylosis of the left knee, left foot drop and fracture of 
the left femur with a rod.  There was sensory diminution of 
the left foot, left leg and weakness of the left knee.  

A VA psychiatric examination report indicates that the 
veteran received SSA disability benefits for 25 years. 

The VA orthopedic (spine) examination report reflects the 
veteran's history of injury in a 1954 motor vehicle accident 
when he fractured the femur of his left knee.  He had surgery 
and fusion of the left knee, and a rod implanted in the left 
femur to stabilize the fracture of the left femur.  He had 
left foot drop and walked with a cane.  He had a special shoe 
on his left foot and wore a brace and prosthesis on his left 
foot and leg.  He complained of pain, weakness, stiffness and 
fatigability of the lumbar spine, radiating pain from the 
lumbar spine to the right gluteal area of the right leg, and 
numbness of the right and left foot.  

On examination, the veteran had painful lumbar spine motion, 
with limitation of movement and weakness.  There was 
diminished pin, temperature and touch in the leg and both 
feet.  Motor was essentially normal (5/5), deep tendon 
reflexes were 4+ bilaterally, active and equal for knee and 
ankle jerks.  Examination of the left knee revealed ankylosis 
of the left knee with fusion of the left knee, with 0 degrees 
of extension and flexion of the left knee.  The left ankle 
revealed limited inversion and eversion, as well as flexion 
and extension of the left ankle.  The veteran had a brace on 
the left ankle and a drop foot on the left knee.  Diagnoses 
included sciatica of the lumbar spine, status post fracture 
of the left knee with fusion of the left knee with limited 
movement of the left knee, fracture of the left femur and 
drop foot on the left.

A February 2002 VA outpatient neurology record indicates that 
the veteran's gait was essentially normal, aside from a fused 
left leg.  Deep tendon responses were 2+ and symmetrical; 
there were absent ankle jerks.  Upper limb tone and strength 
were essentially normal.  

In a March 2002 written statement, the veteran noted his 1975 
motor vehicle purchase and said he used some VA money for a 
hand parking brake and signal switch that was lost in trading 
cars.  He submitted a copy of a 1975 VA Application for 
Adaptive Equipment of a Motor Vehicle, indicating a basic 
automatic transmission was installed in the veteran's truck 
purchased in May 1975, a June 1980 VA prosthetics 
authorization and invoice report for a rebuilt transmission, 
an April 1987 sales receipt for a motor vehicle that had hand 
and foot operating policing brakes and a VA Application for 
Adaptive Equipment for a vehicle purchased that month.

The VA outpatient treatment records dated during this time 
reflect the veteran's treatment for multiple disorders, 
including right shoulder adhesive capsulitis.  

In his March 2003 substantive appeal, the veteran noted his 
past receipt of VA financial assistance for adaptive 
equipment.

A March 2003 VA outpatient record indicates that the 
veteran's problems included coronary artery disease, 
hypertension, non-insulin dependent diabetes mellitus, 
chronic low back pain, due to degenerative joint disease, 
following a motor vehicle in which he injured his left knee, 
with left knee fusion, and concussion leading to foot drop.  
It was noted that he remained "quite active" and wore a 
brace on his left foot.

In June 2003, the veteran underwent additional VA 
examinations again, evidently, in conjunction with a claim 
for increased ratings.  Nevertheless, the examinations 
provide insight into the current severity of the veteran's 
service-connected disabilities.  A general medical 
examination report reflects that the veteran had a 
Trendelenburg gait to the left with normal associative 
movements, and short, hesitant strides.  He preferred to use 
a cane but was advised against it.  Strength was essentially 
normal (5/5) with intact sensation.  Diagnoses included 
impaired mobility, traumatic and chronic.  The examiner 
stated that the veteran had a very poor quality of life since 
his 1954 motor vehicle accident in service with impaired 
mobility and pain.  He was dependent on his wife for most 
activities and demands of daily living and had moderately 
severe chronic daily pain.

VA orthopedic (joints and spine) examination reports reflect 
the veteran's claims of pain, weakness, stiffness, locking, 
and fatigability of the right hip and shoulder and both knees 
for which he took prescribed medication.  All activity 
exacerbated his pain.  He also had chronic radiating low back 
pain with radiation to the left sciatic nerve.  His 
activities were very limited and he was unable to walk, 
dance, swim, or have sex because of impairments of movement.  

Further, the veteran was right handed.  His left knee was 
fused at 180 degrees, and extension could not be tested due 
to gait problems.  There was limited range of bilateral upper 
extremity motion.  He used a cane and full leg brace, and 
walked in hesitant, short strides.  Back motion was limited 
by pain, balance and fragility.  He had fecal incontinence 
due to loss of sensation.  Lower extremity strength testing 
was limited by pain, with no atrophy or fasciculations.  
Reflex testing was unreliable in the left lower extremity due 
to fusion.  X-rays showed a fused left knee joint and 
adhesive capsulitis of the right shoulder.  Diagnoses 
included impaired mobility related to leg fracture, left knee 
fusion, right shoulder and hip capsulitis consequent to using 
a cane and accommodation for left leg injury, low back pain, 
degenerative disc disease, dysfunction of the sacral 
segments, and moderately severe impairment in all activities 
and demands of daily living.

III.	Legal Analysis

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

Under 38 C.F.R. § 3.308(a), (b), a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance in an amount not exceeding the 
amount specified in 38 U.S.C.A. 3902 will be made when one of 
the eligibility criteria exists and is the result of injury 
or disease incurred or aggravated during active military 
service.

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

Finally, 38 U.S.C.A. § 3903(a) states that no eligible person 
shall be entitled to receive more than one automobile or 
other conveyance under the provisions of Chapter 38 of the 
United States Code, and no payment shall be made under this 
chapter for the repair, maintenance, or replacement of an 
automobile or other conveyance.  An eligible person shall not 
be entitled to adaptive equipment for more than two 
automobiles or other conveyances at any one time during any 
four year period.  38 U.S.C.A. § 3903(c)(1).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) that constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91).

The objective and competent medical evidence does not show 
that the veteran has loss of use of either hands or that he 
has a service-connected visual disability.

The veteran appears to argue that he has effectively lost the 
use of his feet, as he is unable to either ambulate or 
operate a vehicle using his feet.  While there is footdrop 
suggested by some of the records, there is not other 
impairment shown as set out by 38 C.F.R. § 4.63 as to warrant 
a grant of this benefit.  As such, there is no basis for 
making the award based on the loss of use of a foot.

However, the record reflects that the veteran is able to 
ambulate, albeit, in short hesitant steps, and with a limping 
gait.  The record does show that that while the veteran has 
some limited functional use of his left leg/ankle and right 
upper extremity, the actual remaining function is not so 
ineffective as it could be accomplished equally well by an 
amputation stump with prosthesis.

The Board acknowledges the veteran's reports of pain that 
limits his functional ability.  However, pain alone does not 
equate to loss of use of the left leg/ankle and right upper 
extremity to the extent that he has no effective function 
other than that served equally well by amputation.  

More importantly, as set forth above, the evidence shows that 
the veteran was given an initial allowance for the purchase 
of an automobile in April 1975.  Therefore, the veteran has 
no legal entitlement to a second automobile allowance.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)

As the law is clear that the veteran is not entitled to a 
second automobile allowance under 38 U.S.C.A. §§ 3902 and 
3903, his appeal must be denied as to his claim for financial 
assistance in acquiring an automobile and adaptive equipment.

However, the Board's discussion does not stop here.  The 
objective medical evidence, including the March 2001 VA 
examination report, shows that the veteran had ankylosis of 
the left knee, left foot drop as well as fracture of the left 
femur with a rod.  There is noted to be fusion of the knee.  
He walked with a limping gait and used a cane.  In June 2003, 
a VA examiner reported that the veteran's left knee was fused 
at 180 degrees, (taken to be full extension).

The medical evidence reflects that the veteran has left knee 
ankylosis.  Giving the veteran the benefit of the doubt, the 
Board is of the opinion that he is entitled to financial 
assistance for adaptive equipment only, pursuant to 38 C.F.R. 
§ 3.808(b)(1)(iv).  


ORDER

The claim for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment is 
denied. 

The claim for financial assistance in the purchase of 
adaptive equipment only is granted, subject to the rules and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


